Title: To George Washington from Elizabeth Willing Powel, 9 September 1793
From: Powel, Elizabeth Willing
To: Washington, George


          
            My dear Friend & very dear Madam
            Monday [Sept.] 9th 1793
          
          Your affectionate & friendly Attention to me, at this awfull Moment, filled my Heart with so much Sensibility as rendered me
            incapable of expressing my Feelings on the Subject of our Conversation, and when my
            amiable Friend, the President, renewed his Invitation to me to accompany you to
            Virginia, I could only say that I would let you know, this Evening, the Result of a
            Conference I meant to have with Mr Powel. After a long Conversation with him, I
            collected that he saw no Propriety in the Citizens flying from the only Spot where
            Physicians conversant in the Disorder that now prevails could be consulted; nor does he appear to be impressed with the degree of
            Apprehension that generally pervades the Minds of our Friends—however, he wished me to
            follow my own Inclination and the Dictates of my own Judgement in a Matter that may
            eventually affect my Life and his Happiness—this has thrown me into a Dilemma the most
            painful. The Conflict between Duty and Inclination is a severe Trial of my Feelings; but
            as I believe it is always best to adhere to the line of Duty, I beg to decline the
            Pleasure I proposed to myself in accompanying you to Virginia at this Time. The
            Possibility of his being ill during my Absence, & thereby deprived
            of the Consolation and Aid, he might derive from my Attention to him woud be to me a
            lasting Source of Affliction; and, God knows, I need not
            voluntarily add to the List of Sorrows. My Life has been sufficiently embittered to make
            me now very little anxious about protracting or preserving it. Death has robbed me of
            many Friends, and Time has abated the Ardor of others, so that Life in my latter Years
            has been little more than a Sieve to let thro some Joy or some Blessing. Mr Powel, who
            is highly sensible of your Friendship to me, desires to unite in every good Wish for you
            & yours. That God may preserve and bless you both, and that you may safely return in
            a short Time, is the unfeigned Prayer of your sincere affectionate
          
            Eliza. Powel
          
          
            Mr Powel would have done himself the Pleasure of waiting upon you before your
              Departure, had he not apprehended that a Visit in the Moment of Preparation for a
              Journey would have been illtimed.
          
        